DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 14/475,522 filed on September 02, 2014 and the Request for continued examination (RCE) presented on March 18, 2020, amendment presented on February 16, 2021 which amends claims 2, 8, 13, 17, 18, 20, and 41  and presents arguments, is hereby acknowledged. Claims 1-3, 5, 7-20 and 41-42 are currently pending and subject to examination.
   
    This Examiner's Amendment and Reasons for Allowance is in response to the application filed on 09/02/2014. 

Allowable Subject Matter
3.    Claims 1-3, 5, 7-20 and 41-42 are allowed.

EXAMINER’S AMENDMENT
4.      An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

David Raczkowski (Reg. No. 52,145) on 04/15/2021 and over phone on 4/16/2021. 

6. This application has been amended as follows:

1. (Previously Presented) A method comprising: 
          at a mobile device comprising wireless circuitry, a memory, and a processor coupled to the memory and the wireless circuitry: 
          communicating, via the wireless circuitry, with an identity services server to receive a wearable-device identifier associated with a wearable device, the wearable device previously registered with the identity services server; 
          communicating a data packet to the wearable device via the wireless circuitry, the data packet comprising the wearable-device identifier, a payload, and an application identifier that identifies a second application from among a plurality of applications operating on the wearable device; 
          receiving, from a communication management process of the wearable device, a first acknowledgement, generated at a communication management level, indicating that the data packet was received at the wearable device; and 
          receiving, from the second application of the wearable device, a second acknowledgement, generated at an application level, indicating that the payload of the data packet has been processed by the second application operating on the wearable device.


          communicating the payload from a first application of the mobile device to the communication management process of the mobile device.

3.	(Previously Presented) The method of claim 1, wherein communicating the data packet to the wearable device further comprises:
          communicating the data packet from a first identity services daemon of the mobile device to the identity services server for relay to the wearable device.

4.	(Canceled)

5.	(Previously Presented) The method of claim 1, wherein the communication management process of the mobile device comprises a first identity services daemon of the mobile device.

6.	(Canceled)

7.	(Previously Presented) The method of claim 1, further comprising: at the mobile device:
          communicating a second data packet to the wearable device in response to receipt of the second acknowledgement.


          determining that the second acknowledgement has not been received within a predetermined amount of time; and
          delaying transmission of an additional data packet in response to the determination that the second acknowledgement has not been received within the predetermined amount of time.

9.	(Previously Presented) The method of claim 1, wherein the second acknowledgement is received from a second identity services daemon of the wearable device.

10.	(Previously Presented) The method of claim 1, further comprising:
          communicating, by a push notification daemon of the mobile device via the wireless circuitry, with a push notification server to identify a connection between the mobile device and the wearable device.

11.	(Previously Presented) The method of claim 1, wherein the first acknowledgement comprises a push acknowledgement from a second push notification daemon of the wearable device.

12.	(Original) The method of claim 1, wherein the first acknowledgement and the second acknowledgement are received as part of a combined acknowledgement 

13.	(Currently Amended) A first device comprising:
          wireless circuitry;
          a memory; and 
          at least one processor coupled to the memory and the wireless circuitry, the at least one processor configured to:
          communicate, via the wireless circuitry, with an identity services server to receive a second identifier associated with a second device;
          communicate a data packet to the second device via the wireless circuitry, the data packet comprising the second identifier and a payload;
          receive from a communication management process of the second device, a first acknowledgement, generated at a communication management level, indicating that the data packet was received at the second device; and
          receive from a second application of the second device, a second acknowledgement, generated at an application level, indicating that the payload has been processed by the second application operating on the second device, wherein the second device is a wearable device.

14.	(Previously Presented) The first device of claim 13, wherein the at least one processor is further configured to:

          delay transmission of a third data packet in response to a determination that the second acknowledgement has not been received within the predetermined amount of time.

15.	(Original) The first device of claim 13, wherein the at least one processor is further configured to:
          communicate a second data packet to the second device in response to receipt of the second acknowledgement.

16.	(Original) The first device of claim 13, wherein the wireless circuitry comprises a near field communication interface; and
          wherein communicating the data packet to the second device is performed using the near field communication interface as part of a peer to peer connection between the first device and the second device.

17.	(Previously Presented) A computer product comprising a non-transitory computer readable medium storing a plurality of instructions that, when executed, control a first device comprising wireless circuitry, a memory, and a processor coupled to the memory and the wireless circuitry to perform a method of implementing application-level acknowledgements, the instructions comprising:

          communicating a data packet to the wearable device via the wireless circuitry, the data packet comprising the wearable-device identifier, a payload, and an application identifier that identifies a second application from among a plurality of applications operating on the wearable device;
          receiving from a communication management process of the wearable device, a first acknowledgement, generated at a communication management level, indicating that the data packet was received at the wearable device; and
          receiving from the second application of the wearable device, a second acknowledgement, generated at an application level, indicating that the payload of the data packet has been processed by the second application operating on the wearable device.

18. (Previously Presented) The computer product of claim 17, wherein the instructions further comprise: 
          receiving, by the communication management process of the first device, a second data packet comprising a second payload and a first identifier associated with the first device; 
          communicating a third acknowledgement to the wearable device using the wearable-device identifier, the third acknowledgement verifying receipt of the second data packet; 

          verifying that the second payload was processed by the first application; and
          communicating from the first device to the wearable device, a fourth acknowledgment verifying that the second payload was processed by the first application of the first device.

19. (Original) The computer product of claim 17, wherein the instructions further comprise: 
          determining that the second acknowledgement has not been received within a predetermined amount of time; and 
          delaying transmission of a third data packet in response to the determination that the second acknowledgement has not been received within the predetermined amount of time.

20. (Previously Presented) The computer product of claim 17, wherein the instructions further comprise: 
          communicating a second data packet to the wearable device in response to receipt of the second acknowledgement.

21. - 40. (Canceled)



42. (Previously Presented) The method of claim 1, further comprising: receiving, in response to communicating the data packet to the wearable device, a transmission channel acknowledgement in addition to the first acknowledgement and the second acknowledgement.

7. The following is an examiner’s statement of reasons for allowance: 
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
       The prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification.
       The closest prior arts of record Santamaria et al. (US 2013/0244614 A1) discloses  
computer system is a first communication device (first mobile device A) uses a wireless links (wireless circuitry) to communicate with another device and a first communication device (first mobile device A) and communicating device (second device B) running various applications such as Facetime application, file sharing application etc. and transmitting (communicating) message (data packet) includes user ID, application information and payload to another communicating device (second device B) (Santamaria: [paragraph 0247-0248, 0373, 0383-0385]).



      
       Newly found art Wang et al. (US 20140376521 A1) discloses at step 114 UE 112 sends to UE 111 a MAC ACK, which acknowledges to UE 111 that UE 112 received the MAC data frame of step 113.  At step 115, UE 112 sends a MAC data frame that includes an application ACK, which acknowledges to UE 111 that UE 112 received the application data of step 113 (Wang: [paragraph 0039-0040]). 

        None of the prior art discloses “receiving, from a communication management process of the wearable device, a first acknowledgement, generated at a communication management level, indicating that the data packet was received at the wearable device; and receiving, from the second application of the wearable device, a second acknowledgement, generated at an application level, indicating that the payload 

     Examiner indicated allowable subject matter for Claims 1-3, 5, 7-12 and 41-42 in the Non-final OA dated 10/16/2020. In light of amendment presented on February 16, 2021 and Examiner proposed amendment presented on April 15, 2021, no better art exists to teach all of the claims limitations as in Independent claims 1, 13 and 17. Claims 1, 13 and 17 are allowable.

8.    When taken in context the claim as a whole was not uncovered in the prior art, the dependent claims are allowed as they depend upon an allowable independent claims.

9.    Therefore, Claims 1-3, 5, 7-20 and 41-42 are considered allowable. Since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

10.    Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance”.

Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.